Case 1:18-cv-23433-KMM Document 31 Entered on FLSD Docket 01/25/2019 Page 1 of 1




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                         CASE NO.: 1:18-cv-23433-MOORE/BECERRA

  KATIE LATIMER,

         Plaintiff,

  vs.

  NCL (Bahamas), LTD., a
  Bermuda company d/b/a
  NORWEGIAN CRUISE LINE,

         Defendant,
                                       /

                                              ORDER

         THIS MATTER having come before the Court on Defendant NCL (BAHAMAS)

  LTD.’S, Unopposed Motion to For Extension of Time to File Response to Plaintiff’s Motion to

  Compel Better Answers to Plaintiff’s First Interrogatories [ECF 29], and the Court having

  reviewed the Motion and being otherwise duly advised in the premises, it is hereby

         ORDERED AND ADJUDGED that said Motion is hereby GRANTED.

         1.      Defendant NCL (BAHAMAS) LTD. shall have until January 28, 2019, to file its

  response to Plaintiff’s Motion to Compel Better Answers to Plaintiff’s First Interrogatories [ECF

  27].

         DONE AND ORDERED in Chambers at Miami, Florida, this 25th day of January, 2019.

                                       __________________________________________
                                       JACQUELINE BECERRA
                                       UNITED STATES DISTRICT MAGISTRATE JUDGE
  Copies furnished to:
  Counsel of Record
